DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a repeating connecting element with the oval plate and curves joined thereto is repeating along the length of the stent in a longitudinal direction such that they are between each main segment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner would like to note a pattern can repeat in a circumferential direction since the boundaries of segment is not explicitly defined within the scope of the claim. Applicant argues that Burgermeister teaches away from multiple markers (which have the claimed structure of the connecting elements) to repeat per segment. However, the examiner respectfully disagrees because in paragraph 67, Burgermeister states that variations in locations of these connecting elements is within the scope of the disclosure and thus it would have been obvious to modify the stent and have in repeating patterns or segments along the length. Further, Fischell teaches this is known in the art, if one desires to have markers along the length, it is feasible to achieve. 
Thus, since the scope of the claim (18) can be read that the repeating pattern implies the main segments or rings, Burgermeister was establishing such an arrangement. If the repeating pattern meant to include connectors, Burgermeister suggested alternative connector arrangements that would be obvious, see paragraph 67 for the teaching. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22, 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the connecting segment" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim as it then further recites form “a connecting segment” in line 10 which is ambiguous as to what amount of connecting segments there are or basically what exactly defines the connecting segment as a whole.
In claim 18, line 12, the recitation of “the two curves of the connecting segment form a sickle shape” is ambiguous because the term “sickle” is a form of a large curve, thus is there a split in the curve meaning two sections?  According to Applicant’s specification, page 3 the curves are each of a sickle shape.  Thus there is confusion of what the intent is by the limitation in the claim.  In claim 19, it is not understood how a “V-shape” can be considered curved because the letter V at its bottom or trough defines an angle, not a curve. Dependent claims carry or possess the issues of an independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as evidenced with Fischell et al. (5607442). 
Burgermeister et al. show (Fig. 11) an intravascular stent 150 comprising: a main body
in having a form of a tube with a lateral surface and an inner surface, which has
a repeated (one interpretation of claim recitation is for it to be the circumferential rings), symmetrical segmented pattern made by cut-outs (paragraph 24) on the lateral surface of the tube with the cut-outs forming the segmented patterns of the stent construction at same time form elongated lines of a main segment situated around a longitudinal stent axis and are connected via U-shaped connecting elements thus creating around the longitudinal axis of the stent a geometric pattern resembling a meander of edges, and two curves of the connecting segment together with an oval plate 155 form a connecting segment to connect with connectors of the elongated lines of the main segment, wherein every next main segment is a mirror reflection of a corresponding previous segment. It can also be seen (Fig. 11) that the connecting segment has a large central section or plate and two curves of sickle shape extending therefrom to join with individual rings of the stent that contain the elongated lines which are continuous. However, Burgermeister et al. did not explicitly disclose a continuous material of biodegradable and biocompatible polymer that covers the stent. Mangiardi teaches (paragraph 86) a continuous material of biodegradable and biocompatible polymer comprising substances (paragraph 68) that can affect cells covers the stent and see Fig. 3B which illustrates the stent inner surface would be covered. It would have been obvious to one of ordinary skill in the art to utilize a substance to control cells as taught by Mangiardi in a degradable cover on the stent of Burgermeister et al. such that it controls restenosis at the site of implantation as is known in the art when stents are placed in a vessel lumen. Alternatively the claim can be interpreted that repeated means (rings with connectors, but not explicitly in claims), it must be noted that Burgermeister disclosed (paragraph 67) that variations are obvious for the use of connectors with markers. Thus, it would have been obvious to alternatively use connectors with the markers along the length between all circumferential rings for the stent of Burgermeister as modified with Mangiardi such that it provides more visibility for the surgeon as it would be an obvious expedient. Fischell et al. illustrate (Fig. 1) that is known in the art that stents can have connectors 12 between circumferential rings all be provided with markers along the longitudinal axis of the stent for visibility for imaging.  With respect to claim 19, it can be construed that the V-shaped curves of the connecting segment are a mutual mirror reflection in relation to the oval plate of the connecting segment.
Claims 20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Fischell et al. (2011/0093059). Burgermeister et al. in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose the connecting segments are arranged parallel to each other along a transverse stent axis and are attached alternately to next connector of the elongated lines of the main segment thus forming an alpha helix pattern or in other terms the connecting segments are attached to every second connecting element of the elongated lines of the main segment. Fischell et al. teach (Fig. 3) a stent 40 with connecting segments 41 of the stent being attached to every second connecting element 44 of the elongated lines 48 of the main segment. It would have been obvious to one of ordinary skill in the art to use connecting segments arranged parallel to each other along a transverse stent axis and are attached alternately to next connector of the elongated lines of the main segment thus forming an alpha helix pattern as taught by Fischell et al. with the stent of Burgermeister et al. as modified by Mangiardi such that it provides greater flexibility by having the offset or alternating second connections, see paragraph 8 of Fischell et al.
Claims 22,24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Majercak (CA 2962061). Burgermeister et al. in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose some stent segments which are main segments with every other peak or second outer connecting element to connect the elongated lines terminate in passageways with a plate in the shape of a round- point spade. Majercak teaches a stent with alternating apex of rings at the ends of the stent having plates with a shape of a round-point spade. It would have been obvious to one of ordinary skill in the art to use terminal end plates with a round-point spade shape as taught by Majercak with the stent of Burgermeister et al. as modified by Mangiardi such that it aids in attaching the stent within the body vessel, see abstract Majercak. With respect to claim 24, Burgermeister did not disclose an outer covering with drugs and that they are acellular proliferating inhibiting type. Mangiardi teaches (paragraph
86) that outer drug covering layers are applied on the stent with cellular proliferation inhibiting type, paragraph 88. It would have been obvious to one of ordinary skill in the art to use an outer covering drug layer that inhibits cellular proliferation as taught by Mangiardi with the stent of Burgermeister as also modified with Majercak such that the implanted structure is not rejected or has restenosis occur. Regarding claim 25, it can be construed that per the teaching (paragraph 62) of Mangiardi that the outer covering of the stent takes up to 50%, but not less than 10% of the outer surface of the stent. With respect to claims 26-28, please note the alternative language used in the claim “or” that one or the other is only required and also the open ended limitation of the claims “comprising” is not exclusive, thus the “outer covering of the stent is located centrally on the outer surface of the stent and the surface of the oval plate and the surface of an end per the teachings of Mangiardi.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Carpenter et al. (2008/0288057). Burgermeister et al. in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose the entire inner surface of the stent, including the inner surface of a marker-filled oval ring of the connecting segment of the stent and the inner surface of the marker-filled ring of the connecting elements to connect the elongated lines of the main stent segments in the shape of a round-point spade, is covalently immobilized or in a film with monoclonal anti-CD144 antibodies. Carpenter et al. teach (paragraph 65) a stent with has the entire inner surface covered with antibodies. Carpenter further teaches (paragraph 57) CD 144 has been used as an antibody and covalently bonded on the inner surface. It would have been obvious to one of ordinary skill in the art to use the antibody CD 144 on the inner surface as taught by Carpenter et al. with the stent of Burgermeister et al. as modified by Mangiardi such that it provides greater control of the blood response within the body lumen, see Carpenter.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Chien et al. (2012/0027807). Burgermeister et al. in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose an inner covering of the stent comprises a system of induction of tropornyosin-1 expression, especially covalent or electrostatic complexes of peptides together with CRISPR/dCas9 system adapted to activate the tropomyosin-1 expression or with expression vectors determining the expression of human recombinant tropomyosin-1, or with stabilized mRNA molecules coding human tropomyosin-1, and forms a layer covering the inner surface of the stent main body. Chien et al. teach (paragraph 15) that an implant has a coating that can include induction of tropomyosin (paragraph 64) such that expression of the protein to control a response in tissue. It would have been obvious to one of ordinary skill in the art to utilize a coating on medical implant that includes coded material to express tropomyosin-1 as taught by Chien et al. with the stent of Burgermeister et al. as modified with Mangiardi in order to suppress the cells within the lumen from causing restenosis. Regarding claim 31, it can be construed that per the teaching (paragraph 62) of Mangiardi that the inner covering (see explanation above) of the stent takes up to 90%, but not less than 50% of the inner surface of the stent. With respect to claim 32, please note the open ended limitation of the claims “comprising” is not exclusive, thus the “inner covering of the stent is located centrally along the inner surface of the stent and includes the elongated lines of the main segment and their connectors per the teachings of Mangiardi.
Claims 33,34 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) and Chien et al. (2012/0027807) as applied to claim 30 above, and further in view of Krause et al. (2008/0140176). Burgermeister et al. in view of Mangiardi and Chien et al. is explained supra. However, Burgermeister et al. as modified by Mangiardi and Chien did not explicitly disclose an inner covering of the stent is located centrally on the inner surface of an oval plate or a marker filled ring of the connecting elements to connect the elongated lines of the main segments of the stent and is shaped in the shape of a round-point spade. Krause et al. teach (paragraph 20) that an inner covering can be applied with treatment material for the stent to therapeutically treat a vessel lumen. Krause further teaches (paragraph 21) that the covering is centrally located on the surface of a plate element. It would have been obvious to one of ordinary skill in the art to provide the inner covering centrally on an oval plate as taught by Krause et al. with the stent of Burgermeister as modified by Mangiardi and Chien such that it can provide treatment at various locations, see Krause paragraphs 58,59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799